PER CURIAM.
The appellant who was plaintiff in the trial court appeals a summary final judgment for three defendants: 1) the driver of the vehicle on which he was riding, 2) the owner of the vehicle, and, 3) the insurance company for the owner. The judgment was entered upon á holding that there was no genuine issue of material fact as to the absence of gross negligence on the part of the driver. On this appeal it is conceded that there are few controverted facts presented by the depositions on file. It is urged, however, that the facts contained in these depositions could, with all reasonable inferences in favor of the. plaintiff, be found to show the defendant driver guilty of gross negligence.
We have carefully reviewed the file in the light of the contentions made in argument and we find no facts or reasonable inferences therefrom which would support a finding that the appellee-driver was guilty of gross negligence. See Carraway v. Revell, Fla.1959, 116 So.2d 16; Glaab v. Caudill, Fla.App.1970, 236 So.2d 180.
Affirmed.